Citation Nr: 1039719	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1959 to November 
1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has bilateral knee, bilateral hip, 
neck and low back disabilities which originated in service or are 
otherwise related to service.  The service treatment records are 
missing, despite the RO's efforts to obtain them.  The current 
evidence on file documents the presence of right and left hip, 
but not of knee, neck or low back disorders.

The Veteran has not been afforded VA examinations in connection 
with his claims.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the records do not contain a diagnosis of bilateral 
knee, neck or low back disorders, but the Veteran does report 
experiencing pain in each referenced joint.  The Board finds this 
is sufficient evidence of recurring symptoms of a disability 
which, along with his other contentions regarding the service 
origin of the complaints, requires a VA examination.  

As to the hip disorders, given the evidence of current disability 
and the Veteran's assertions concerning the origin of the 
disorders, and particularly in light of his missing service 
treatment records, the Board finds that an examination is 
necessary for that issue as well. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed bilateral knee, bilateral hip, neck 
and low back disabilities.  All indicated 
studies should be performed.  

A.  With respect to any right and/or left 
knee disability diagnosed, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
disorder is etiologically related to 
service;

B.  With respect to any right and/or left 
hip disability diagnosed, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
disorder is etiologically related to 
service.

C.  With respect to any neck disability 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service.

D.  With respect to any low back 
disability diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to service.

The rationale for all opinions must be 
provided.  The claims file must be provided 
to the examiner for review.

2.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative an 
appropriate opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case, 
the case should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the RO.  
The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  






_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

